PER CURIAM.
Norman Oliver Fox appeals an order denying his motion to clarify his sentence. We affirm.
According to the motion filed by defendant-appellant Fox, he was convicted of second degree murder in circuit court case number 76-1112. He was incarcerated and released on parole for life. He was subsequently convicted in circuit court case number 92-35818 of trafficking in cocaine and was sentenced to seventeen years with a mandatory minimum term of fifteen years. His parole in the 1976 case was revoked.
Defendant states that the Department of Corrections has structured his sentences so that the sentence in the 1992 case runs consecutive to the sentence in the 1976 *378case. He argues that the sentences should be concurrent.
The trial court correctly denied relief. “Sentences of imprisonment for offenses not charged in the same indictment, information, or affidavit shall be served consecutively unless the court directs that two or more of the sentences be served concurrently.” § 921.16(1), Fla. Stat. (1991). At sentencing on the 1992 case, the trial court did not order that the sentences be served concurrently. It follows that they must be served consecutively. See Benyard v. Wainwright, 322 So.2d 473 (Fla.1975).
Affirmed.